     Case 2:19-cv-00595-JAD-NJK Document 178 Filed 05/17/21 Page 6 of 9



 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                     Case No. 2:19-00595-JAD-NJK
     SNOW COVERED CAPITAL, LLC,
 4
                     Plaintiff
 5   vs.                                                    [PROPOSED] STIPULATED
 6   WILLIAM WEIDNER, ANDREW FONFA,                     SCHEDULING ORDER AND BRIEFING
     and DAVID JACOBY,                                            SCHEDULE
 7
                     Defendants.
 8
                                                                       ECF No. 178
 9

10
            Pending before the Court is the parties’ Stipulation Regarding Scheduling Deadlines and
11
     Briefing Schedule. ECF No. ___.
                                178.
12
           Pursuant to the Court’s Order dated May 3, 2021, the parties have stipulated to the scheduling
13

14   order set forth below. Additionally, pursuant to this Court’s May 3, 2021 Order (ECF No. 177), the

15   parties have stipulated to the following protocol for pre-trial discovery into Plaintiff’s pre-

16   foreclosure attorneys fees claims that Plaintiff seeks to include in calculating the “indebtedness”
17   used to calculate any deficiency that Plaintiff alleges to be owed by the Defendants. However, the
18
     parties have a disagreement regarding whether post-foreclosure fees may be included in any
19
     “indebtedness” used to calculate any deficiency owed by the Defendants to Plaintiff SCC. As such,
20
     the parties have requested a briefing schedule be ordered and that Judge Dorsey, after considering
21

22   the parties’ respective briefs, make a ruling on the disputed issue of whether post-foreclosure fees

23   may be included as part of the “indebtedness.” The parties are not seeking a ruling in this briefing

24   on any other grounds for recovery of attorneys fees or other damages. The parties have agreed in
25
     the Stipulated Scheduling Order and Briefing Schedule on all other pre-trial deadlines, but are
26
     reserving any proposed schedule regarding discovery on post-foreclosure attorney’s fees until after
27
     Judge Dorsey has made a ruling on the parties’ briefing. Should Judge Dorsey find that the post-
28
      SCHEDULING ORDER
      1018246v1                                                                                      1
     Case 2:19-cv-00595-JAD-NJK Document 178 Filed 05/17/21 Page 7 of 9



 1   foreclosure attorney’s fees may be included as part of the “indebtedness” the parties will submit a
 2   stipulated scheduling order for discovery on post-foreclosure attorney’s fees.
 3
           Accordingly, after consideration of the parties Stipulation Regarding Scheduling Deadlines
 4
     and Briefing Schedule, IT IS HEREBY ORDERED THAT, except as provided below, the
 5
     following pre-trial deadlines shall govern this case going forward:
 6

 7             •    All fact discovery, including discovery regarding Plaintiff’s pre-foreclosure

 8                  attorneys fees claims, shall be concluded by May 17, 2021. That date does not

 9                  preclude the parties from seeking to enforce those discovery requests served prior to
10
                    that date that cannot be resolved without Court intervention. Neither does it preclude
11
                    those parties opposing such enforcement efforts from asserting any objections
12
                    thereto, including, but not limited to, any objections based on the untimeliness of any
13
                    such enforcement efforts;
14

15             •    All initial expert report(s) and disclosures, including Plaintiff’s reports regarding its

16                  pre-foreclosure attorneys fees claims, and both sides’ reports on valuation are to be
17                  exchanged by email on or before on July 16, 2021;
18
               •    All rebuttal reports and disclosures, including Defendants’ responsive expert
19
                    report(s) regarding the Plaintiff’s pre-foreclosure attorneys fees claims, are due on
20
                    August 16, 2021;
21

22             •    Expert discovery will be conducted between August 16, 2021 and September 29,

23                  2021;
24              •   The parties’ Joint Proposed Pretrial Order is due on November 29, 2021, or 30 days
25
                    after resolution of the dispositive motions, or on such date as is established by
26
                    further order of the Court in accordance with the briefing schedule set forth below.
27
            IT IS HEREBY ORDERED THAT the parties shall submit briefs to the Court for decision
28
      SCHEDULING ORDER
      1018246v1                                                                                         2
     Case 2:19-cv-00595-JAD-NJK Document 178 Filed 05/17/21 Page 8 of 9



 1   by the Honorable Judge Jennifer Dorsey on the issue of whether post-foreclosure attorney’s fees
 2   may be included may be included in any “indebtedness” used to calculate any deficiency owed by
 3
     the Defendants to Plaintiff SCC:
 4
                •   The parties shall simultaneously submit their respective briefs by no later than 5:00
 5
                    p.m. pacific standard time on June 17, 2021; and
 6

 7              •    The parties shall submit any responding briefs by no later than 5:00 p.m. pacific

 8                  standard time on July 1, 2021.
 9          Should Judge Dorsey find that the post-foreclosure attorney’s fees may be included as part
10
      of the “indebtedness” the parties will submit a stipulated scheduling order for discovery on the post-
11
      foreclosure attorney’s fees, including any related expert disclosure, reports, and discovery, within
12
      15 days of such ruling. Except as otherwise provided herein, the parties reserve all rights regarding
13

14    all other matters not addressed herein.

15   STIPULATED AND AGREED AS TO FORM AND SUBSTANCE BY ALL PARTIES:

16   By: /s/ James D. McCarthy                      By: /s/ Nicholas Santoro
     James D. McCarthy (pro hac vice)               Nicholas Santoro
17   Jason P. Fulton (pro hac vice)                 Oliver J. Pancheri
18   Mary Ann Joerres                               SANTORO WHITMIRE, LTD.
     David Reynolds                                 10100 W. Charleston Blvd., Suite 250
19   DIAMOND MCCARTHY, LLP                          Las Vegas, Nevada 89135
     2711 N. Haskell Ave., Suite 3100
20   Dallas, TX 75204                                                      - and –
21
     Attorneys for Plaintiff                        David B. Snyder (pro hac vice)
22   Snow Covered Capital, LLC                      David A. Doty
                                                    FOX ROTHSCHILD, LLP
23                                                  2000 Market St., 20th Floor
                                                    Philadelphia, Pennsylvania 19103
24
                                                   Attorneys for William Weidner & David
25
                                                   Jacoby
26
                                                    By: /s/ Robert Hernquist
27                                                  Robert Hernquist
                                                    Mark Gardberg,
28                                                  HOWARD & HOWARD ATTORNEYS PLLC
      SCHEDULING ORDER
      1018246v1                                                                                        3
     Case 2:19-cv-00595-JAD-NJK Document 178 Filed 05/17/21 Page 9 of 9



 1                                       Wells Fargo Tower, Suite 1000
                                         3800 Howard Hughes Parkway
 2                                       Las Vegas, Nevada 89169-5980
 3
                                         Attorneys for the Estate of Andrew S. Fonfa
 4

 5
     IT IS SO ORDERED
 6

 7   Dated May ___, 2021                   _______________________________
                               _________________________________
                                           PRESIDING JUDGE
 8                             U.S. DistrictUNITED
                                             Judge Jennifer
                                                     STATES A. Dorsey
                                                               DISTRICT COURT
                               Dated: May 25, 2021
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      SCHEDULING ORDER
      1018246v1                                                                        4
